Citation Nr: 1550220	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 23, 2011.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A September 2010 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent disability rating effective from April 8, 2010.  

A claim for a total rating based on individual unemployability due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447(2009).  While the Veteran has not argued that his PTSD renders him unable to secure or follow a substantially gainful occupation, a November 2009 VA treatment record has reasonably raised a claim for a TDIU.  

Additionally, a formal claim of entitlement to a TDIU was received from the Veteran on August 23, 2011.  On the form, he did not identify any specific service-connected disabilities as rendering him unable to secure or follow a substantially gainful occupation.  

In a rating decision in July 2013, the RO awarded service connection for peripheral neuropathy of the bilateral lower extremities and awarded separate 10 percent ratings, effective August 23, 2011.  The RO also increased the evaluation for service-connected bilateral hearing loss to 70 percent, effective August 23, 2011.  The Veteran did not indicate disagreement with the initial rating or effective date assigned for these disabilities.  Entitlement to a TDIU, based on all service-connected disabilities, was denied.  The Veteran filed a notice of disagreement, and perfected an appeal, with respect to the denial of a TDIU.

In a March 2014 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective from the grant of service connection.  As the grant of an increased rating for PTSD did not represent a total grant of benefits sought on appeal, the claim for increase for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted service connection for nephropathy and assigned an initial evaluation of 60 percent, effective August 23, 2011.  The Veteran did not indicate disagreement with the initial rating or effective date assigned for nephropathy.  In light of the RO's actions, the Veteran's service-connected disabilities combined to a schedular 100 percent evaluation effective August 23, 2011.

In a statement of the case issued in March 2014, the RO readjudicated entitlement to TDIU and confirmed the prior denial.  

The Board finds that the current claim for TDIU is limited to consideration of the period prior to August 23, 2011.  It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in this case, the Veteran's total schedular rating was assigned based on the combination of ratings for numerous service-connected disabilities; the RO specifically determined that none of his service-connected conditions warranted a schedular 100 percent disabling.  Under such circumstances, the claim for TDIU after August 23, 2011 is moot and the Board will limit its consideration as to whether TDIU is warranted prior to August 23, 2011. 

The Board notes that the Veteran was previously represented by an attorney.  However, in a June 2015 letter, the attorney notified the RO he was withdrawing from representation of the Veteran.  This appeal was not certified to the Board until August 2015.  Therefore, 38 C.F.R. § 14.631(c) governs the withdrawal of the Veteran's attorney.  The Veteran's attorney filed a withdrawal of the power of attorney with the RO and sent a copy to the Veteran.  As there is no indication that the withdrawal adversely affected the Veteran's interests, the revocation was effective.  38 C.F.R. § 14.631(c) (2015).  The record does not reflect that the Veteran has since designated another organization or individual to represent him.  As such, the Veteran is unrepresented in his appeal before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case, and any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships, intrusive thoughts, nightmares, hypervigilance, and exaggerated startle response, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  Prior to August 23, 2011, the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to August 23, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the claim for a higher rating issue arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  

The Veteran's claim for service connection for the disability on appeal was received in April 2010.  Thereafter, a letter sent to the Veteran in May 2010 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, because the May 2010 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

An August 2012 letter satisfied the duty to notify provisions with respect to entitlement to TDIU.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  The Veteran's Social Security Administration (SSA) records are unavailable for review because they were destroyed.  In June 2013, the Veteran was notified that his SSA records were unavailable.  Additionally, a formal finding that all procedures and efforts to secure the Veteran's SSA records were diligently followed, and that further search attempts would be futile, was issued in July 2013.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In this case, the Veteran was afforded VA examinations in August 2010 and June 2013 to determine the nature and severity of his PTSD.  The Board finds that the examinations are adequate as they reflect review of the claims file, interviews with the Veteran, and full examinations that address the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In June 2013 correspondence, the Veteran's representative contended that the June 2013 VA mental health examiner did not evaluate the Veteran's PTSD accurately or adequately and thus, a new examination was needed.  The Board acknowledges the contentions regarding the adequacy of the VA examination; however, it is noted that the examination report reflects that Veteran provided a history regarding his PTSD and recounted his relevant symptomatology during a clinical interview performed by the examiner.  After receiving this information and in addition to reviewing the claims file, the examiner performed a thorough evaluation and provided sufficient clinical findings.  The examiner documented these actions and provided the clinical findings in detail in the resultant examination report.  As such, the Board finds that the June 2013 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's PTSD has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Nor does the evidence indicate a worsening of the Veteran's PTSD symptoms.  Therefore, while the Board notes the length of time since the Veteran's last examination, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Higher Rating for PTSD

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which is currently rated as 30 percent disabling.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Veteran contends that a higher rating is warranted for his PTSD due to the severity of his symptoms.  Considering the pertinent evidence in light of the above, the Board finds that a 50 percent rating, but no higher, is warranted for the entire appeal period.  In this regard, the Board finds that the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment in most areas, or total occupational and social impairment.  

Turning to the evidence of record, VA treatment records dated from June 2009 to April 2010 show the Veteran received regular psychiatric treatment for PTSD.  In June 2009, the Veteran reported auditory hallucinations described as an inner voice talking to him, nightmares, hypervigilance, and increased startle response.  The Veteran indicated that he kept busy taking care of his elderly father.  On examination, the Veteran was fairly groomed, cooperative, and friendly.  Although his affect was restricted, he displayed fair eye contact, his cognition was good, and his speech was fluent with regular rate and volume.  There was numbness in the Veteran's responses, but his anxiety and depressed mood appeared mild.  He denied suicidal and homicidal ideations.  

In November 2009, the Veteran reported that he continued to hear voices of fellow soldiers in his unit who had died in Vietnam.  He also reported nightmares about Vietnam combat experiences, sleep impairment, irritability, anger, anxiety, and depression.  He indicated that he was unemployed and that he "could hardly function in a job situation due to these symptoms."  The Veteran also reported that he looks after his elderly father, visits the VFW, and leads prayer at the funeral of veterans.  On examination, he displayed good grooming, with a clean and neat appearance.  His eye contact was blunted and his affect was bland.  He was depressed and mildly anxious, but he displayed no irritability, anger, or agitation.  It was noted that he had a low frustration tolerance.  Thought processes were integrated, and he denied suicidal and homicidal ideation.   

In January 2010, the Veteran reported that he was sleeping better and for a longer period.  He indicated that there were times when he felt better and times when he felt "not as good."  He also reported that the voices and nightmares had markedly diminished since his sleep had improved.  He noted that he had not visited his father in two weeks.  Objectively, he appeared fairly well groomed, his eye contact was good, and his speech was fluent.  He appeared mildly depressed and mildly anxious.  

In April 2010, the Veteran reported that he was doing good and sleeping better.  He indicated that he was active and that he continued to look after his elderly father and another disabled person.  On examination, he was fairly well-groomed and cooperative, with fairly good eye contact.  Anxiety and depressed mood were not apparent.  His thought processes were integrated, and he denied suicidal and homicidal ideations.  

The Veteran was afforded a VA examination in August 2010.  He reported that he had been married four times and that he had a close and loving relationship with his 32 year-old daughter and his infant grandchild.  He indicated that he saw his daughter once a week.  The Veteran also reported a close relationship with his son.  He indicated that they went to car races together once a month.  The Veteran also indicated that he saw another granddaughter about twice a month and that he had a good relationship with his son-in-law.  He reported that he was active at the VFW and that he had held numerous officer positions, including on the House Committee as recently as 2009.  He reported that he currently went to the VFW every day and that he had "a lot of friends there."  He indicated that he had been a member of the honor guard for over 15 years and that he performed honor guard duty about once a week.  He also reported that he served on the burial detail, helped with the weekly fish fry, and played in card games.  The Veteran also indicated that he enjoyed going to a club everyday where he visited with friends and played pool.  He reported that for the past year he had been driving patients to hospitals as a volunteer worker for the Red Cross twice a week.  He also reported that he did odd jobs for elderly individuals, such as painting the front of a house, and landscaping.  The Veteran reported occasionally hearing mild voices.  He denied any history of suicidality or violence.

On mental status examination, the Veteran was clean and casually dressed.  His psychomotor activity and speech were unremarkable, and his attitude was cooperative.  His affect was normal and his mood was good.  His attention was intact, he was oriented to person, time, and place, and his thought process was unremarkable.  The Veteran had good judgment, intelligence, and insight.  He denied sleep impairment, but he endorsed non-persistent visual hallucinations.  There was no evidence of panic attacks or homicidal or suicidal thoughts.  The Veteran had good impulse control with no episodes of violence, and his memory was normal.  The examiner indicated that he was fully able to independently care for his hygiene and activities of daily living.  The examiner noted PTSD symptoms of recurrent distressing dreams of the event and exaggerated startle response.  The examiner indicated that the Veteran's symptoms appeared to be of mild severity and to occur at various frequencies.  The examiner also opined that the Veteran's occasional hearing of voices was not part of his PTSD symptoms, but rather arose from his personality dysfunction.  Regarding the impact of PTSD on the Veteran's functional status and quality of life, the examiner indicated that the Veteran reported that he stopped working in 1988 due to a back problem.  The examiner opined that the Veteran's PTSD symptoms were in partial remission and only had a mild effect on his psychosocial functioning.  The examiner explained that the Veteran had a psychotic disorder, not otherwise specified that was unrelated to military service and also had dysfunctional personality traits that were related to the psychotic disorder.  The examiner assigned a GAF score of 65.

Subsequent VA treatment records show continuing mental health treatment.  During a July 2011 primary care visit, the Veteran reported that he attempted suicide the day before because he was feeling overwhelmed because of his severe neck and back pain and because he was missing his mother.  The Veteran reported that he tried to hang himself from a tree branch, but the knot on the tree limb became loose.  He indicated that he immediately realized that his attempt was "stupid" and that he called a friend.  On examination, the Veteran appeared to be disinhibited and his behavior was "somewhat odd."  The Veteran reported that his mood was very depressed the day before, but that it was currently improved.  The Veteran's thoughts were expressed in sequence and logically, and his mood was expansive and disinhibited.  His affect was ranging, his concentration and attention was fair, and he displayed no short term memory problems.  The examiner noted that the Veteran did not express any paranoid or bizarre thoughts, although he did have some animosity toward VA because of his belief that he should rated higher for his PTSD symptoms.  The examiner also indicated that the Veteran did not describe any PTSD symptoms, but was focused on back pain.  The Veteran's judgment was described as poor because he declined psychiatric hospitalization.  

The following day, the Veteran met with a VA suicide prevention coordinator.  He indicated that he tended to keep his feelings bottled up and that "everything just built up."  He denied current suicidal ideation and a history of previous suicide attempts.  He was observed as friendly and verbal with bright affect.  He was oriented to time, person, and place, and there were no indications of disorganized thinking.  

During a follow-up visit in July 2011, the Veteran reported that his recent mood was "alright."  He reported sleep impairment due to chronic neck and back pain.  He indicated that his energy was good and that his concentration was variable.  He reported that his mind often wandered.  He reported that he had been with his current girlfriend for about a year and that they both had problems getting emotionally close to others.  He denied having suicidal ideation since his failed suicide attempt.  The Veteran reported that he participated in activities at his local VFW, but he also expressed some unhappiness about his membership because he was accused of stealing money when he was in a leadership position there in the past.

On mental status examination, the Veteran was dressed casually with adequate grooming and hygiene.  His behavior was fidgety, his speech was chatty, and his affect was flighty.  The examiner indicated that the Veteran "acts as if recent suicide attempt was not to be considered a serious concern."  The Veteran's thought process was distractible in that he moved from topic to topic, and the examiner often had to clarify statements to understand what message the Veteran was trying to convey.  There was no evidence of overt delusional or paranoid thinking.  The Veteran's insight was limited, and his judgment was questionable.

At an evaluation in August 2011, the Veteran reported that his mood was stable.  He indicated that he was still in a relationship with his girlfriend, but that there was emotional distance between them.  He denied suicidal ideation.  On examination, the Veteran was noted to be fidgety and the clinician noted that he "waved his hands around when talking (in a fashion to suggest nothing much matters to him)."  His affect was neutral, and his thought process was distractible, though not as much as noted in July 2011.  His insight and judgment were fair.  

In October 2011, the Veteran reported his mood was good.  He indicated that he recently moved in with his sister and her husband and that he recently rode his motorcycle to Kentucky with his brother-in-law to visit relatives.  He was noted to be in good spirits, and his affect was brighter and less edgy than noted at prior visits.  He denied suicidal ideation.

In January 2012, the Veteran reported that he had discontinued his psychotropic medication regimen in December after having back surgery and that he did not want to continue on anti-depressants.  He was reportedly "feeling good" without the anti-depressants.  In February 2012, the Veteran reported that his mood had been stable since his last visit.  He indicated that there are some days when he feels irritable or depressed, but that these mood changes are not extreme.  A mental status examination was essentially normal.  

In a May 2012 statement, the Veteran reported that he was living with his sister and her family and that he did not have a girlfriend.  He indicated that he often forgot to do routine tasks, such as turning off the faucet.  He reported that he spent most of his time at home, watching television.  He indicated that he would sometimes go into town and do small chores around the house, such as washing dishes.  He reported that he did not have many friends and that he did not go out socially very often.  He indicated that he attended VFW meetings, but that he had problems at the VFW over the years, including outbursts.  He reported that he did not go to the VFW as much as he used to because he had been warned about his behavior being inappropriate there.  He also indicated that he has not been to a casino or fishing for "quite a long time."  The Veteran reported that he did not have many interests anymore, although sometimes he would take his motorcycle out to get away from everyone else.  He indicated that he no longer likes doing many of the things he previously enjoyed.  He reported that he was often depressed and felt like "everything is coming down on" him.  The Veteran reported that he had severe sleep impairment and that he was only able to get about four hours of sleep each night.  He indicated that he had nightmares that caused him to yell out and toss and turn.  The Veteran also reported that sometimes he heard or saw things that were not there.  He indicated that it can be hard for him to communicate with others and that sometimes he had problems following what people are saying to him.  He reported that he got angry at people for no apparent reason.  The Veteran also reported that he has had memory loss and that he has forgotten a few of his friends' names.  He indicated that if someone walks up behind him and caught him off guard, he would get startled and "that person may get hit."

A June 2012 VA treatment note shows that the Veteran reported that he was coping with the recent death of his father and that he had been in conflict with some of his siblings.  The Veteran reported that his mood had been variable.  He indicated that he had recently gone on a motorcycle bike ride to honor a friend who died.  He reported that he really enjoyed getting out on his motorcycle.  He also reported that his niece and her family recently visited and that this had caused him "much stress."  He was ambivalent about continuing his anti-depressants on a regular basis.  On examination, the Veteran was observed to be casually dressed with adequate grooming and hygiene.  He was cooperative and forthcoming, and no psychomotor restlessness or retardation was noted.  His speech was normal, his affect was neutral, and his thought processes were organized and goal-directed.  He denied suicidal or homicidal ideation and perceptual disturbances.  His insight and judgment were fair.  

In September 2012, the Veteran reported that his mood had been "pretty good" and that he did not want to consider any anti-depressants.  He indicated that he had nightmares "on and off."  He denied suicidal ideation, and he denied having any other depressive, manic, psychotic, or mood symptoms.  On examination, he was pleasant and cooperative.  His speech was normal, his mood was euthymic, and his affect was congruent.  His thought process was coherent, and he denied delusions and auditory or visual hallucinations.  He was alert and oriented, his insight and judgment were intact, though his coping skills were somewhat limited.  The Veteran was assigned a GAF score of 64.

The Veteran underwent a VA examination in June 2013.  He reported that he had a good relationship with his son, whom he saw about twice a month.  He indicated that he had a long-term girlfriend that he saw occasionally, to include an occasional motorcycle ride.  The Veteran indicated that a series of medical operations during the past twelve months had reduced his activity level.  He reported that he visited the VFW about twice a month and that he served on the honor guard there occasionally.  The Veteran reported that he had last served on the honor guard in May 2013.  He also reported that he was a member of the Eagles and that he enjoyed going regularly.  He reported that he last went the week prior.  He indicated that he enjoyed riding his motorcycle with his sister, brother-in-law, and girlfriend.  He also indicated that he enjoyed watching racing and tinkered with his motorcycle occasionally.  The Veteran reported that he had not worked since 1988 when he injured his back and that he had no educational involvement since his last examination.  

The examiner noted the following symptoms of PTSD: recurrent distressing dreams of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; difficulty falling or staying asleep; hypervigilance; anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's PTSD symptoms did not appear to have increased since his August 2010 VA examination.  The examiner noted that the Veteran's mood was euthymic and that he laughed and joked regularly.  Regarding the impact of PTSD on the Veteran's functional status and quality of life, the examiner opined that the Veteran's PTSD was mild and resulted in a mild degree of psychosocial dysfunction.  The examiner determined that the Veteran's interpersonal, mood, and some of his occupational problems were the result of his [AXIS II] dysfunctional personality traits.  His mild anxiety and sleep disturbance was the result of his mild PTSD.  Overall, the examiner indicated that PTSD signs and symptoms resulted in occupational and social impairment due to mild or transient symptoms.  The examiner assigned a GAF score of 67.

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration, an initial 50 percent rating for PTSD is warranted.  

The Veteran's symptoms generally included, but were not limited to: impaired judgment, limited insight, depressed mood, anxiety, chronic sleep impairment, nightmares, depression, anxiety, irritability, occasional hallucinations, nightmares, hypervigilance, exaggerated startle response, and social isolation/withdrawal.  These symptoms are consistent with and similar to many of those contemplated by the currently assigned 50 percent rating, such as disturbances of motivation and mood, impairment of short term memory, and difficulties establishing and maintaining effective work and social relationships and flattened affect.  Thus, the Board finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list). 

The evidence does not, however, reflect that PTSD has manifested with more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As noted, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the severity of Veteran's symptoms, as well as their nature, frequency, and duration, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  

In this respect, the Board notes that both the August 2010 and June 2013 VA examiners have determined that the Veteran's PTSD symptoms resulted in no more than mild occupational and social impairment overall.  The Board notes that such a level of impairment symptomatology does not support the assignment of a 70 percent rating under the General Rating Formula for Mental Disorders, which contemplates a significantly greater level of impairment.  

With respect to symptoms that are indicative of a 70 percent rating, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities, and his speech has not been described as intermittently illogical, obscure, or irrelevant.  To the contrary, the Veteran's speech was consistently noted to be within normal limits with regular rate and rhythm.  There is also no evidence of near-continuous panic or depression that renders him unable to function independently.  While the Veteran has reported experiencing depression and anxiety, disturbances of motivation and mood are contemplated in a 50 percent rating.  Additionally, the Veteran often reported that his mood was improved, and VA treatment records generally reflect mild depression and anxiety.  See, e.g. June 2009 VA Treatment Record; November 2009 VA Treatment Record.  Moreover, his symptoms of depression and anxiety have not been shown to affect his ability to function independently, appropriately and effectively.  The August 2010 examiner indicated that despite the Veteran's symptoms, he was fully able to independently care for his hygiene and activities of daily living.  

The Board also acknowledges the Veteran's reported problems with impaired impulse control, such as having outbursts at the VFW and being warned about his inappropriate behavior there.  He also reported becoming angry at people for no reason.  However, the medical evidence and lay testimony does not support a finding of a level of impaired impulse control that caused the Veteran to display deficiencies in most areas of work, family relations, or school.  In other words, the evidence does not suggest that this resulted in a severe level of social impairment, such as is generally contemplated by a 70 percent rating.  

Indeed, the Veteran reports that he still attended meetings at least twice a month and occasionally performs volunteer activities at the VFW such as honor guard.  See the May 2012 statement and June 2013 VA examination report.  He also reported that he is a member of the Eagles and enjoys going regularly.  Thus it appears that despite any impaired impulse control that may be present, it does not result in severely impaired social functioning overall.  There also is no report of actual violence during the appeal period, despite the Veteran's May 2012 statement that if someone walks up behind him and caught him off guard, he will get startled and "that person may get hit" and that at times he will become angry because of something someone said and will "storm away." 

Additionally, he also has never been noted to have spatial disorientation.  Rather, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  The VA treatment records and examination reports also consistently demonstrate that the Veteran does not neglect his personal appearance and hygiene.  

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in the area of work as contemplated by the applicable rating criteria.  The criteria for ratings less than 70 percent expressly contemplate some level of occupational impairment, such as the level impairment shown by the evidence in this case.  A 70 percent rating contemplates a more severe level of occupational impairment, such as difficulty adapting to stressful circumstances including at work or in a work-like setting or an inability to establish or maintain effective relationships.  This degree of occupational impairment is not suggested by the evidence of record.  Although the evidence in this case reflects that the Veteran is unemployed, he was able to serve on the VFW honor guard, volunteer with the Red Cross as a driver, interact (enjoyably) with Eagle members, and do odd jobs for elderly neighbors despite his PTSD symptoms.  This shows that he is not unable to establish or maintain effective relationships, such that would be present in a work like setting.  Furthermore, both the August 2010 and the June 2013 VA examiners opined that the Veteran's PTSD symptoms had only a mild effect on his occupational functioning.  

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran has been able to maintain close relationships with family members despite having periods of difficulty and strained relations them.  He also maintained a romantic relationship with a girlfriend for at least a year despite having some problems with "emotional distance" and discontinuing that relationship in 2012.  Moreover, he reported to the June 2013 VA examiner that he had a "long-term girlfriend."  He also had various interests, such as motorcycle riding.  Although the Veteran reported being more socially isolated, the record reflects that he has several friends with whom he maintains contact and that he continues to be actively engaged at the VFW.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

Regarding deficiencies in judgment or thinking, the Board notes that the Veteran displayed "somewhat odd" behavior and distractible thought processes during July 2011 VA treatment sessions.  Additionally, immediately after his suicide attempt, the Veteran's judgement was described as "poor" and "questionable."  However, the Board also notes that previous and subsequent records show that the Veteran's judgment and insight were fair to good and that his thought processes and thought content were integrated.  To the extent that the Veteran has experienced impaired judgment at times, that symptom is contemplated in a 50 percent rating.  Moreover, such symptoms did not result in more than moderate functional impairment, as the Veteran continued his social activities and volunteer work.  

With respect to the reported suicide attempt in July 2011, one of the symptoms of the criteria for a 70 percent, the Veteran consistently denied suicidal ideation both before the July 2011 attempt and at every mental health evaluation subsequent to the July 2011 attempt.  Thoughts of suicide or suicide attempts were not endorsed on VA examination in June 2013. 

The Board notes that it is not the type of symptoms, in this case, suicidal ideation, that is determinative of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  Stated in other way, the mere presence of suicidal ideation does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  Here, the VA examiners concluded that the Veteran's disability was manifested by mild occupational and social impairment overall.  Considering the overall effect of suicidal ideation and the other psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

The assigned GAF scores during the period on appeal ranging between 64 and 67.  GAF scores from 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's GAF scores support a conclusion that he had occupational and social impairment with reduced reliability and productivity, but do not show that he has occupational and social impairment with deficiencies in most areas such as family relations, judgment and thinking, for a 70 percent disability rating, and likewise does not indicate total occupational and social impairment, for a 100 percent disability rating.  Again, the Veteran's symptoms, including nightmares, social withdrawal at times, feeling depressed at times, anxiety, and irritability do not rise to the level of severity, frequency or duration that cause impairment of social and occupational functioning with deficiencies in most of the areas such as those enumerated in the regulation.

Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships with family and has some friends although he reported in 2012 that he no longer went out as much.  He also volunteers at the VFW.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  Further, both VA treatment records and the VA examinations show that the Veteran has not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was noted as well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were almost always noted as fair to good.  The Veteran repeatedly denied homicidal ideations and delusions.  The Veteran's communication skills were good and his understanding was intact.  The Board also notes that the Veteran at times endorsed experiencing auditory and visual hallucinations and denied such symptoms at other times.  Although hallucinations are contemplated under a 100 percent rating, there is no evidence that such symptoms are persistent or have an effect on the veteran's occupational or social functioning.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entirety of the period on appeal. 

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology (primarily impaired judgment, limited insight, depressed mood, anxiety, chronic sleep impairment, nightmares, depression, anxiety, irritability, occasional hallucinations, nightmares, hypervigilance, exaggerated startle response, and social isolation/withdrawal) is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

III. Entitlement to a TDIU Prior to August 23, 2011

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.   
The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.

In the aforementioned discussion, the Board granted a 50 percent rating for the Veteran's PTSD from April 8, 2010.  

Service connection is also in effect for tinnitus, rated 10 percent from April 13, 2005; bilateral hearing loss, rated 20 percent since February 8, 1995; Type II diabetes mellitus with nephropathy and cataracts, rated 20 percent from January 23, 2001 and rated 70 percent from August 23, 2011; left lower extremity peripheral neuropathy rated 10 percent from August 23, 2011; right lower extremity peripheral neuropathy rated 10 percent from August 23, 2011; and nephropathy associated with diabetes with cataracts rated 60 percent from August 23, 2011.  

The Veteran's combined service-connected disability rating, in pertinent part, is 70 percent from April 8, 2010 and 100 percent effective August 23, 2011.  38 C.F.R. § 4.25.  The Veteran therefore meets the schedular TDIU requirements under 38 C.F.R. § 4.16(a) for the appeal period prior to August 23, 2011.

With respect to the Veteran's combined disability rating of 100 percent effective August 23, 2011, this evaluation includes disability ratings for PTSD, hearing loss, tinnitus, peripheral neuropathy of the bilateral lower extremities, Type II diabetes with cataracts, and nephropathy.  The Veteran does not have a single disability rated at 100 percent disabling.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  

This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a 100 percent schedular disability rating for any one service-connected disability.  Rather the 100 percent disability rating assigned from August 23, 2011, is based on the combined ratings of multiple service-connected disabilities.  The Veteran has not contended that any single disability renders him unemployable.  There is no other indication that any other single disability alone renders the Veteran unemployable such that a particular single disability should be rated as totally disabling.  Thus, if the Veteran were to be awarded a TDIU based on his current service-connected disabilities as of August 23, 2011, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  

Accordingly, the period on appeal for entitlement to a TDIU is limited from April 8, 2010 (the date of claim for service connection for PTSD when TDIU was reasonably raised pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)) to August 22, 2011 (the day before the Veteran was assigned a 100 percent combined disability rating).  The issue of entitlement to a TDIU from August 23, 2011 is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, may be part of a claim for increased compensation); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

The Board finds that entitlement to a TDIU prior to August 23, 2011 is not warranted. 

On his VA Form 21-8940, Application for Compensation Based on Unemployability, the Veteran stated he was employed as a mechanic since 1975 and had been too disabled to work since 1988.  He did not specify what disability had caused him to discontinue employment, but he did indicate that he left his job due to disability and was receiving disability retirement benefits.  On the same form, the Veteran also indicated that he had two years of high school experience.  

VA outpatient treatment records dated throughout the appeal show the Veteran was evaluated for his service-connected disabilities.  A VA treatment note dated in May 2009 indicates that the Veteran's diabetes was "under control."  A note in February 2010 indicated that his diabetes was "well-controlled."  VA Compensation and Pension examinations were not conducted for hearing loss, tinnitus, and diabetes between April 2010 and August 2011.  The VA treatment records do not otherwise contain any opinions or findings that the Veteran's diabetes, tinnitus, or hearing loss precluded him from obtaining and maintaining any form of gainful employment.  There are no lay statements from the Veteran wherein he asserted that his hearing loss, tinnitus, or diabetes precluded him from obtaining and maintaining any form of gainful employment.

VA treatment records show the Veteran received treatment and counseling for his PTSD.  A psychiatry note dated in November 2009 shows the Veteran was seeking follow-up treatment for PTSD and psychotic disorder NOS.  His symptoms were noted as: hearing voices of those that died in Vietnam, anxiety, depression, sleep impairment, and anger.  The note indicates "He is unemployed and could hardly function in a job situation due these symptoms."  

At a VA examination in August 2010 the Veteran reported he had stopped working in 1988 due to his back problems.  While the examiner stopped short of providing a specific opinion as to whether the service-connected PTSD precluded the Veteran from obtaining or maintaining substantially gainful employment, the examiner indicated that the Veteran's PTSD symptoms were in partial remission and only had a mild effect on his psychosocial functioning.  

At a VA examination in June 2013, the Veteran reported that he had not worked since he injured his back.  Significantly, the VA examiner indicated that the Veteran's PTSD symptoms did not appear to have increased since his August 2010 VA examination.  Regarding the impact of PTSD on the Veteran's functional status and quality of life, the examiner opined that the Veteran's PTSD was mild and resulted in a mild degree of psychosocial dysfunction.  The examiner determined that the Veteran's mild PTSD did not render him unable to secure and maintain substantially gainful employment.  The examiner explained that the opinion was based on review of the Veteran's file and an in-depth psychological examination of the Veteran.  He reported mild symptoms of PTSD and they appeared to result in no more than mild occupational and social dysfunction.  

The Board has carefully and sympathetically considered the Veteran's general assertion that he is unable to work due to his service-connected disabilities.  

The Board acknowledges that the Veteran exhibits some occupational impairment particularly due to his service-connected PTSD, as evidenced by his 50 percent rating, but upon review of the evidence, such impairment is adequately reflected in the disability evaluation assigned.  The persuasive competent evidence establishes that PTSD symptoms are not so severe as to have rendered the Veteran incapable of performing the physical and mental acts required by employment prior to August 23, 2011.  Rather, the August 2010 examiner found that the PTSD symptoms were in partial remission and only had a mild effect on his psychosocial functioning.  This opinion was reached after a comprehensive review of the record and clinical interview and examination.  

Significantly, the VA examiner in June 2013 indicated that the Veteran's PTSD symptoms did not appear to have increased since his August 2010 VA examination and determined that the Veteran's mild PTSD did not render him unable to secure and maintain substantially gainful employment.  Thus, the Board finds this opinion to be probative with respect to the Veteran's employability between 2010 and 2013, as it was based on a clinical evaluation; a comprehensive (and retrospective) review of the Veteran's medical history, and included a cogent rationale.  

While the VA clinician in 2009 opined that the Veteran "could hardly function in a job situation" due to his psychiatric symptoms, no rationale was provided.  Moreover, the clinician's comment only indicates that the Veteran would have some degree of occupational impairment at a job; she did not indicate that the Veteran would be precluded from securing or maintaining gainful employment.  

The Veteran is competent to discuss the impact of his service-connected disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no lay evidence in the record prior to August 23, 2011 that suggests that the Veteran's other service-connected disabilities of hearing loss, tinnitus and diabetes precluded employment.  And, although a lay person is competent to provide an opinion on some medical issues, the issue is whether the service-connected disabilities prevented the Veteran from following or securing substantially gainful employment, which falls outside the realm of common knowledge of a lay person.  

The Board further notes that the Veteran's own testimony lends further support to the Board's conclusion that his service-connected disabilities do not preclude employment.  The record reflects that he told VA examiners in 2010 and in 2013 that he left last place of employment because of a back injury and had been receiving SSA disability benefits for that injury.  The Board further notes that at a VA general medical examination in June 2013 for other service-connected disabilities, the Veteran again reported that he had retired due to the back disability and had been receiving SSA benefits due to that back injury.  

While the Board is sympathetic to the Veteran's claim, and is also grateful for his honorable service, the persuasive and competent medical evidence does not show he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities prior to August 23, 2011.  As the preponderance of the evidence is against the claim for a TDIU for the period prior to August 23, 2011; the claim is denied.  See generally Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to August 23, 2011, is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


